


115 HR 5482 IH: Military Biodefense Readiness and Protection Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5482
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Bacon introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Assistant Secretary of Defense for Health Affairs to develop a plan for countering emerging and deliberate infectious disease threats, and for other purposes.

 
1.Short titleThis Act may be cited as the Military Biodefense Readiness and Protection Act of 2018. 2.FindingsCongress finds the following: 
(1)The 2014 Ebola crisis demonstrated the need for the Department of Defense to provide a prompt and efficient response to an outbreak of a highly infectious disease. (2)A future outbreak of an infectious disease is all but certain and the lessons learned from the 2014 Ebola crisis are directly applicable to the next crisis. 
(3)It is critical that the Department of Defense take immediate action to ensure the joint force is protected from emerging infectious diseases and the potential deliberate use of infectious diseases threats, while also being prepared to conduct military operations in areas of increased risk as part of an international response to a future public health emergency. (4)To ensure mission effectiveness and force protection, the Department of Defense should work closely with the Department of State and the Department of Health and Human Services before, during, and after an infectious disease outbreak. 
3.Plan for countering emerging and deliberate infectious disease threats 
(a)PlanThe Assistant Secretary of Defense for Health Affairs, in coordination with the Assistant Secretary of Health and Human Services for Preparedness and Response, and in consultation with the Director of the Defense Advanced Research Program Agency, the Director of the Office of Net Assessment, and the head of the Defense Innovation Unit Experimental, shall develop a plan for countering emerging and deliberate infectious disease threats to ensure joint force health protection and the ability of the Armed Forces to conduct operations in an area subject to an emerging infectious disease threat. (b)Matters included (1)Focus areasThe plan developed under subsection (a) shall address the following: 
(A)Detection and management of patients with emerging and high-consequence infections identified in the R&D Blueprint Priority Disease List of the World Health Organization, including novel emerging unknown pathogens classified as Disease X. (B)Improved point-of-care, point-of-need, and next-generation early detection diagnostics linked to disease surveillance, response planning, and information sharing networks. 
(C)Evidence-based, best-practice clinical management protocols that include pre-specified data collection and analysis plans that are specifically tailored for enhanced survival of infectious disease casualties and near-time data generation in low-resource conditions. (D)Enhanced infection prevention and control standards, guidelines, and training, including new technologies for protecting health care workers. 
(E)Improved capability for medical evacuation of patients with high-consequence infections. (F)Infectious disease emergency response teams to provide supplemental expertise and capability for dangerous pathogen infections patient management and movement in forward environments or in higher-level military medical treatment facilities. 
(G)Acceleration of research and development of medical countermeasures, therapeutics, and vaccines against high-consequence infections, including the development of clinical trial networks capable of generating critical supplemental human data in support of licensure applications administered by the Food and Drug Administration. (H)Coordinated and rapid manufacturing response capacity and capabilities, using regional, flexible, scalable technologies and facilities, leveraging successful medical countermeasure development and manufacturing models implemented in the Department of Health and Human Services and other departments of the Federal Government. 
(2)ScopeFor each area specified in paragraph (1), the plan shall include— (A)milestones and actions that can be carried out in both the one-year and five-year timeframes following the date of the plan, including with respect to operations, training, equipping, research, and technology development; 
(B)an identification of the element of the Department of Defense to lead the Department in carrying out such actions; (C)the budget levels and priorities to carry out such actions; and 
(D)an identification of opportunities to leverage the experience of the Department of State and the Department of Health and Human Services. (c)SubmissionNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense shall submit to Congress the plan developed under subsection (a), including identification of any legislative action or administrative action required to implement such plan.  

